La Jueza Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
Hoy examinamos un asunto de primera impresión en nuestro ordenamiento jurídico: si las obras de arte creadas por un artista durante la vigencia de una Sociedad Legal de Gananciales —y que poseía al momento de su muerte— son de carácter privativo o ganancial.
La propiedad intelectual es muy singular y distinta de otros géneros de bienes. Ossorio Ruiz v. Srio. de la Vivienda, 106 DPR 49 (1977). Su singularidad nos obliga a rebasar las nociones tradicionales del término "propiedad”, entre otras razones, porque nuestro ordenamiento jurídico la protege por su particular contribución social, y en el caso de las obras de arte plástico, por su valor estético y cultural.(1)
Por lo tanto, esta controversia requiere que repensemos nuevamente el contenido y la titularidad de los derechos de autor y, a su vez, que evaluemos las bases en las que se ha asentado históricamente el régimen legal de gananciales. Las leyes federales y estatales sobre la propiedad intelec-tual ni las disposiciones del Código Civil aplicables a la Sociedad Legal de Gananciales atienden expresamente el alcance y la relación de la propiedad intelectual y este ré-*889gimen económico. Por otro lado, nuestra jurisprudencia se ha limitado a declarar el carácter personalísimo del dere-cho moral de autor y el haz de facultades que conlleva.
Examinemos entonces el derecho aplicable en aras de armonizar los intereses en conflicto: por un lado, la presun-ción de gestión conjunta y ganancialidad del resultado del trabajo de los cónyuges que permea en el régimen de ga-nanciales, y por otro lado, el reconocimiento de la titulari-dad y gestión exclusiva que se le atribuye a la propiedad intelectual.
Adelantamos que las obras no sujetas a un contrato de explotación económica o que no hayan sido cedidas a la muerte del autor, pertenecen exclusivamente a su autor y, por consiguiente, al caudal hereditario, mas no así los fru-tos, las rentas o los intereses que generaran las obras cre-adas antes o durante la vigencia del matrimonio, y todo otro derecho que le sea reconocido a la Sociedad Legal de Gananciales por nuestro ordenamiento jurídico. Esto, a pe-sar de que para su creación se hayan dispuesto fondos del caudal común o bienes obtenidos por la industria, el sueldo o el trabajo de los cónyuges.
[[Image here]]
El maestro Julio Rosado del Valle (el maestro Rosado del Valle) fue un reconocido artista puertorriqueño, con una importante producción de obras, particularmente pinturas.
El maestro Rosado del Valle falleció intestado el 20 de septiembre de 2008 y le sobrevivieron sus hijos: Margarita Rosado Muñoz, Gabriel Rosado Muñoz y David Rosado Núñez.(2) También le sobrevivió su viuda, la Sra. Sonia Acevedo Marrero (la señora Acevedo Marrero), con quien contrajo matrimonio bajo el régimen de gananciales el 9 de *890marzo de 2001 y a la que el tribunal declaró heredera en la cuota viudal correspondiente.(3)
El 6 de abril de 2009, los descendientes del maestro Ro-sado del Valle (sus hijos, Margarita y David Rosado Mu-ñoz, y su nieto Christopher Rosado Goldstone, en conjunto, parte peticionaria) presentaron una Demanda para la li-quidación de la Sociedad Legal de Gananciales y partición de la herencia contra la señora Acevedo Marrero.(4) Recla-maron toda la Obra producida por este antes y durante el matrimonio. Sostuvieron que las obras o la compensación recibida por ellas previo a la fecha en que contrajo matri-monio con la señora Acevedo Marrero, así como todas las obras creadas durante su matrimonio, eran privativas por constituir propiedad privativa y moral. Por lo tanto, como herederos del maestro Rosado del Valle indicaron que eran los dueños de la Obra y que el único derecho que tenía la señora Acevedo Marrero sobre estas era el usufructo viudal.
Por su parte, la señora Acevedo Marrero presentó una Moción de Sentencia Sumaria el 2 de julio de 2009. Argüyó que tenía derecho a la mitad de todo lo producido por el trabajo, esfuerzo e industria de su esposo. Asimismo, pre-sentó su Contestación a la Demanda el 21 de julio del *891mismo año. La señora Acevedo Marrero reclamó, mediante distintas teorías, derechos sobre ciento noventa y siete (197) de las doscientos setenta y cuatro (274) obras que se encontraban en la residencia conyugal. En primer término, alegó que ciento seis (106) obras creadas durante su matri-monio pertenecían a la Sociedad Legal de Gananciales, ya que el maestro Rosado del Valle se dedicaba a la pintura. En segundo lugar, sostuvo que treinta y cinco (35) obras le pertenecían de manera privativa por recibirlas como regalo antes de contraer matrimonio, y que otras cincuenta y seis (56) obras le pertenecían en concepto de regalo durante la vigencia del matrimonio, ya sea por serles obsequiadas en ocasiones especiales o en momentos de regocijo familiar. En cuanto a las obras creadas antes del matrimonio, admi-tió que su único interés era el usufructo viudal sobre la compensación que se obtuviera de ellas.
Luego de evaluar la Moción de Sentencia Sumaria y la Oposición a esta, el tribunal denegó la moción mediante Resolución de 22 de diciembre de 2009. “[A]nte la comple-jidad de las controversias presentadas y ante el acuerdo de las partes, el Tribunal de Primera Instancia ordenó bifur-car los procedimientos y limitarse en esta etapa a dilucidar la controversia sobre la titularidad de las obras, dejando el asunto de su valoración y la división de la Sociedad Legal de Gananciales para una segunda etapa”.(5) Así las cosas, el Tribunal de Primera Instancia celebró la vista para resolver lo relacionado a la titularidad de cada obra.(6)
Mediante Sentencia Parcial de 27 de septiembre de 2012, copia de cuya notificación fue archivada en autos el 1 de octubre de 2012, el Tribunal de Primera Instancia de-terminó que le correspondían a la señora Acevedo Marrero: nueve (9) obras que la parte peticionaria reconoció que le *892fueron regaladas por el maestro Rosado del Valle; otras doce (12) obras que esta adquirió como regalo antes de con-traer matrimonio, y tres (3) obras que le fueron regaladas durante su matrimonio en ocasión de regocijo. No obstante, el foro primario determinó que las obras restantes corres-pondían al caudal relicto, así como los derechos de autor —morales y patrimoniales— de todas las obras del maestro Rosado del Valle. Concluyó que las obras creadas, vi-gente el matrimonio y no sujetas a un contrato de explota-ción, eran privativas por tratarse de un derecho personalísimo y exclusivo de su autor.
Inconforme y luego de varios trámites, la señora Acevedo Marrero presentó un Recurso de Apelación ante el Tribunal de Apelaciones el 8 de febrero de 2013. Este fue acogido como un certiorari el 11 de abril de 2013.
El 16 de septiembre de 2014, el Tribunal de Apelaciones emitió una Sentencia en la que, luego de analizar tratadis-tas y jurisprudencia francesa, concluyó que “además del valor económico de las obras de arte, percibido o no du-rante la vigencia del matrimonio, procede incluir en la masa ganancial sujeta a liquidación, el soporte donde está plasmada la obra de arte, así como la obra de arte en sí”.(7) Esto pues razonó, por un lado, que los bienes obtenidos por la industria, el sueldo o el trabajo de los cónyuges se repu-taban gananciales, y por el otro, que el Federal Copyright Act distinguía entre la titularidad del derecho de propie-dad intelectual y la del medio tangible de expresión donde estaba plasmada la obra. Asimismo, reconoció que le per-tenecían a la señora Acevedo Marrero las restante catorce (14) obras que ella reclamaba que le fueron regaladas por su esposo antes de contraer matrimonio. La Sentencia también concluyó que otras cinco (5) piezas le pertenecían por tratarse de donaciones válidas entre cónyuges.
*893Oportunamente la parte peticionaria presentó una Mo-ción de Reconsideración que fue denegada el 15 de octubre de 2015. Inconforme, la parte peticionaria presentó ante este Tribunal el recurso de certiorari que nos ocupa y plan-teó la comisión de los errores siguientes:
1. El Honorable Tribunal de Apelaciones actuó sin autoridad al considerar el recurso ante sí, pues la ley no le confiere ju-risdicción para resolverlo como apelación, ni como certiorari, lo que quedó probado con la total ausencia de análisis y justi-ficación para su defectuoso ejercicio de discreción.(8)
2. El Tribunal de Apelaciones erró al determinar que el maestro le donó oralmente a la recurrida catorce obras que le había negado el TPI, resolviendo incorrectamente que los regalos quedaron establecidos sin prueba de su entrega simultánea en el acto de donación.
3. El Tribunal de Apelaciones erró seriamente al concluir que el Maestro le donó oralmente a la recurrida cinco obras de artes que le negó el TPI, a pesar de que tales donaciones entre cónyuges, de haberse perfeccionado, no fueron regalos módicos en ocasión de regocijo familiar.
4. Erró el Tribunal de Apelaciones al decidir que la creación artística de un autor producida durante el matrimonio es un bien de naturaleza ganancial negándole efectividad a la Ley de Derechos Morales de Autor de Puerto Rico y reconociéndole derechos y prerrogativas exclusivas del autor a la Sociedad de Bienes Gananciales.
Ante nos la parte peticionaria sostiene que el efecto práctico de la determinación del Tribunal de Apelaciones “es decretar la cotitularidad en el origen y una coadminis-tración de facto de la propiedad intelectual personalísima del maestro [Rosado del Valle] ”.(9) Plantean que “[e]se de-creto es contrario a la Ley de Derechos Morales, así como, al Código Civil de Puerto Rico, y sostenerlo implicaría irre-mediablemente reconocerle al cónyuge no autor, en virtud de una supuesta ganancialidad, prerrogativas e injerencias *894con relación a la obra que son exclusivas y personalísimas del cónyuge autor”.(10) Por lo tanto, indica que no se debe reconocer al cónyuge no autor un interés propietario sobre la expresión personal de su consorte previo a que esta sea enajenada por primera vez por el autor, dado que la ley solo reconoce la coautoría intelectual de una obra.(11) Dis-tingue que en este caso, a diferencia de lo que ocurre con otros bienes muebles, las obras de arte en controversia constituyen la expresión de la personalidad de uno de los cónyuges. 31 LPRA. sees. 1191 y 1193. No obstante, reco-noce el derecho de la Sociedad Legal de Gananciales a un crédito por el costo de los materiales utilizados por el cón-yuge autor, así como los frutos del traspaso voluntario y válido de la obra.
A contrario sensu, la señora Acevedo Marrero arguye que “los medios tangibles donde se plasman obras de arte durante el matrimonio son de carácter ganancial y ello no afecta de forma alguna los derechos morales y patrimonia-les del cónyuge autor y/o sus causahabientes sobre las obras”. (Énfasis suprimido).(12) Esto, pues “el cónyuge autor tendrá las mismas limitaciones sobre las obras [sic] que un particular que hubiese comprado las mismas”.(13) Sos-tiene su razonamiento en que todo bien que sea producto de la industria o del trabajo de alguno de los cónyuges será considerado como un bien ganancial, inter alia, la obra ar-tística y los medios tangibles en los que esta se plasmara en conformidad con el Art. 1301(2) del Código Civil, 31 LPRA sec. 3641(2).(14) Segundo, indica que el Federal Copyright Act, 17 USCA see. 202, distingue entre la titulari-dad del derecho de propiedad intelectual y la del medio tangible de expresión. Es decir, sostiene que ser dueño del *895objeto en ninguna forma conlleva o significa que se le haya trasferido a esa persona el derecho patrimonial correspondiente.(15) Por lo tanto, argumenta que ninguna de las leyes pertinentes impide la aplicación de las dispo-siciones sobre bienes gananciales a los medios tangibles donde se plasmaron obras de arte.(16)
En resumen, la señora Acevedo Marrero sostiene que las obras físicas son gananciales por: (1) ser creadas du-rante la vigencia del matrimonio; (2) ser el producto del trabajo o industria del artista; (3) haberse utilizado bienes gananciales para crearlas, y (4) porque su adjudicación como bien ganancial no afectará los derechos patrimonia-les y morales de los herederos.(17)
En conclusión, tanto la parte peticionaria como la parte recurrida aceptan que los derechos de explotación econó-mica y los derechos morales corresponden al autor, y por consiguiente, a los herederos del artista. No obstante, dis-putan el derecho sobre la obra física creada durante el matrimonio.(18) Examinemos entonces las disposiciones de ley pertinentes a la controversia ante nos.
II
A.

Derechos de autor

 En Puerto Rico los derechos de autor están funda-mentalmente protegidos por el Federal Copyright Act(19) y por la Ley de Propiedad Intelectual de 1988 (aplicable al *896caso de autos y que fuera recientemente sustituida por la Ley de Derechos Morales de Autor de Puerto Rico de 2012).(20) Harguindey Ferrer v. U.I., 148 DPR 13, 27 (1999); Cotto Morales v. Ríos, 140 DPR 604 (1996); Pancorbo v. Wometco de P.R., Inc., 115 DPR 495 (1984); Reynal v. Tribunal Superior, 102 DPR 260 (1974). Además, de manera supletoria aplican las disposiciones del Código Civil que no sean incompatibles con estos estatutos. Art. 12 del Código Civil, 31 LPRA sec. 12. Véanse, además: S.L.G. Negrón-Nieves v. Vera Monroig, 182 DPR 218, 224 (2011); Harguindey Ferrer v. U.I., supra, pág. 27.
Como hemos expresado, la propiedad intelectual tiene rasgos muy singulares que la distinguen de otros gé-neros de bienes. Ossorio Ruiz v. Srio. de la Vivienda, supra. La hemos definido como “ ‘el conjunto de derechos que la ley reconoce al autor sobre las obras que ha producido con su inteligencia, en especial los que su paternidad le sea recono-cida y respetada, así como que se le permita difundir la obra, autorizando o negando, en su caso, la reproducción’ ”. Cotto Morales v. Ríos, supra, págs. 611-612, citando a J. Puig Brutau, Fundamentos del Derecho Civil, Barcelona, Ed. Bosch, 1973, T. III, págs. 200-201. Véase Harguindey Ferrer v. U.I., supra, págs. 21-22. Así, a diferencia de otros tipos de propiedad, en ella coexisten valores económicos y espirituales, estos últimos intransmisibles y que facultan a su creador a mantenerla inédita y a renunciar a su autoría, entre otros derechos. C. Rogel Vide, Estudios completos de propiedad intelectual, Madrid, Ed. Reus, 2003, págs. 55-56.
Los derechos sobre las obras se agrupan en dos (2) categorías o facetas: los derechos pecuniarios o patrimonia-les —que consisten en el monopolio de la explotación eco-nómica de la obra— y los personales o extrapatrimoniales, *897que protegen el vínculo personal entre el autor y su obra. Estos últimos dan pie a la doctrina del derecho moral. Cotto Morales v. Ríos, supra, pág. 612; Ossorio Ruiz v. Srio. de la Vivienda, supra, pág. 52. Examinemos ambas facetas.

Derechos patrimoniales

En Puerto Rico, los derechos patrimoniales están principalmente protegidos por la legislación federal que, en cuanto a su ámbito de aplicación, ocupa el campo. Harguindey Ferrer v. U.I., supra; Cotto Morales v. Ríos, supra, pág. 615; Pancorbo v. Wometco de P.R., Inc., supra. Así, la ley gobierna los derechos exclusivos especificados en la sec-ción 106 con relación a obras pictóricas, gráficas y escultó-ricas, entre otras, que hayan sido fijadas en cualquier me-dio tangible de expresión. 17 USCA sees, 102 y 106. Véanse: Cotto Morales v. Ríos, supra, pág. 614; Pancorbo v. Wometco de P.R., Inc., supra, pág. 499. Estos derechos ex-clusivos sobre la obra incluyen reproducirla, preparar obras derivadas, distribuirla, representarla y exponerla públicamente.(21) De igual forma, la ley los confiere inicial-mente a su autor, aunque pueden ser transferidos por este —en todo o en parte— por cualquier medio de transmisión o por operación de ley. Asimismo, reconoce bajo ciertos pa-rámetros la terminación de esa transferencia. 17 USCA *898see. 203. Por otro lado, también pueden ser cedidos por testamento o como propiedad personal por las leyes suce-sorales estatales. (22) 17 USCA secs. 201(a) y 201(d)(1).
Sin embargo, no quedan desplazadas por la legislación federal las acciones estatales que requieren elementos adi-cionales o distintos a los protegidos por la política federal y si los derechos que se intentan proteger tienen por fuente intereses locales de honda raíz, entre ellos el derecho moral.(23) Cotto Morales v. Ríos, supra, pág. 615.

Derechos morales

Por otro lado, los derechos morales están funda-mentalmente protegidos por la legislación estatal. Esta re-conoce los derechos de los autores como exclusivos de estos y los protege no solo en beneficio propio, sino también de la sociedad por la contribución social y cultural que histórica-mente se le ha reconocido a la propiedad intelectual.(24) Es por ello que la ley se fundamenta en facilitar la relación del artista con su obra y en crear un fino balance en cuanto a su control. Así, “[e]l autor [...] tiene el derecho de benefi-ciarse de ella y las prerrogativas exclusivas de atribuirse o retractar su autoría, disponer de su obra, autorizar su pu-blicación y proteger su integridad, con arreglo a las leyes especiales vigentes sobre la materia”. 31 LPRA see. 1401.
Los derechos morales se derivan del nexo existente entre el autor y su creación. Esto independiente del valor puramente monetario que la obra pueda tener. 31 LPRA see. *8991401b. Harguindey Ferrer v. U.I., supra, pág. 28. De esta forma se trata a la obra como una extensión de la persona-lidad del creador y los derechos sobre ella se consideran ex-clusivos de su autor. Exposición de Motivos de la Ley Núm. 55-2012, supra, 2012 (Parte 1) Leyes de Puerto Rico 851. Véanse, además: Ossorio Ruiz v. Srio. de la Vivienda, supra, pág. 55; Pancorbo v. Wometco de P.R., Inc., supra, pág. 501. Así, en el derecho civil tradicionalmente se ha clasificado el derecho moral de autor como ion derecho personalísimo, junto a otros derechos tales como el derecho a la vida, a la libertad e integridad física, el derecho al honor, a la imagen y otros. S.L.G. Negrón-Nieves v. Vera Monroig, supra, pág. 226, citando a Cotto Morales v. Ríos, supra, pág. 623.
Los derechos morales nacen con la obra misma, es decir, surgen al momento en que el autor fija su expresión en un medio tangible e incluyen principalmente los dere-chos de integridad, atribución, retractación, publicación y acceso.(25) 31 LPRAsec. 1401. S.L.G. Negrón-Nieves v. Vera Monroig, supra, pág. 224; Harguindey Ferrer v. U.I., supra, pág. 22; Cotto Morales v. Ríos, supra, pág. 622; Ossorio Ruiz v. Srio. de la Vivienda, supra, pág. 55. De igual forma, el autor los mantiene aun después de la cesión de la obra. Id. No obstante, solamente “[e]n caso de muerte o incapa-cidad del titular, la protección del derecho recaerá en sus derechohabientes” por el periodo de tiempo dispuesto en ley.(26) 31 LPRA sec. 1401c.
*900Cabe señalar que "en 1990 el Congreso aprobó VARA [Visual Artists Rights Act] para incorporar —aunque de forma muy limitada— entre los derechos de autor recono-cidos en la jurisdicción federal, los derechos morales de atribución e integridad sobre ciertas obras de artes visuales. Pub. L. No. 101-650, 10 Stat. 5128 (1990); 17 U.S.C.A. see. 106A”. S.L.G. Negrón-Nieves v. Vera Monroig, supra, pág. 233. No obstante, a diferencia de nuestra ley y con relación a las obras creadas tras su promulgación, los derechos protegidos por VARA solamente son reconocidos durante la vida del autor. 17 USCA sec. 106A(d).
De lo anterior se desprende que ambas facetas de la propiedad intelectual —la patrimonial y la moral— prote-gen derechos y facultades distintos. Reconociendo que su carácter singular, complicado y polifacético ha provocado en ocasiones interpretaciones extremas, hemos favorecido la armonización de los intereses en conflicto en vez de su-jetarla al típico derecho de bienes o concentrarnos en el elemento extrapatrimonial en detrimento de otros intere-ses individuales y sociales. Ossorio Ruiz v. Srio. de la Vivienda, supra, pág. 56.
Por otro lado, se desprende que ambas facetas requieren para su configuración que la obra conste en un medio tangible de expresión (ya sea la tabla, el lienzo, entre otros); es decir, en un objeto que permita el disfrute y la apreciación de la expresión personalísima del autor. Asimismo, las le-yes que las rigen regulan y limitan su transmisión a una persona distinta del autor.
Dado que la controversia ante nos requiere estudiar la posible atribución de la titularidad de obras de arte a la Sociedad Legal de Gananciales, repasemos las disposiciones principales que rigen ese régimen matrimonial y los bienes o derechos que han de considerarse propios o comunes.
*901B. Sociedad de Bienes Gananciales
La Sociedad Legal de Gananciales es el régimen económico supletorio que rige durante el matrimonio a falta de capitulaciones matrimoniales válidas. Art. 1267 del Có-digo Civil, 31 LPRA see. 3551. Véase, además, R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación com-parada, San Juan, Ed. UIPR, 1997, Vol. 1, pág. 321. Esta presenta características singulares y que contrastan con otras empresas y sociedades, ya que conlleva efectos perso-nales y patrimoniales que son regulados y estructurados por ley. García v. Montero Saldaña, 107 DPR 319 (1978).
La Sociedad Legal de Gananciales comienza el día en que se celebra el matrimonio y conlleva que los cónyuges sean codueños y coadministradores de la totalidad del patri-monio matrimonial, es decir, ostentan la titularidad con-junta de este sin distinción de cuotas. Montalvo v. Rodríguez, 161 DPR 411, 420 (2014). Por otro lado, la Sociedad Legal de Gananciales concluye al disolverse, ya sea por muerte, divorcio o nulidad. Es desde ese momento cuando ambos hacen suyos por la mitad las ganancias o los benefi-cios obtenidos indistintamente por cualquiera de ellos du-rante el matrimonio. 31 LPRA sees. 3621, 3681 y 3712.
El patrimonio matrimonial está compuesto por: (1) los bienes adquiridos a título oneroso a costa del caudal común, (2) los obtenidos por la industria, el sueldo o el trabajo de los cónyuges(27) y (3) los frutos, las rentas o los intereses percibidos o devengados durante el matrimonio de los bienes comunes o privativos. Art. 1301 del Código Civil, 31 LPRA see. 3641. Asimismo, durante la vigencia de esta Sociedad, existe una presunción rebatible de gananciali-dad sobre todos los bienes del matrimonio. 31 LPRA see. 3647. Véanse: Muñiz Noriega v. Muñoz Bonet, 177 DPR *902967 (2010); García v. Montero Saldaña, supra. Así, el cón-yuge que reclama que un bien le pertenece privativamente tiene que destruir esa presunción. Pujol v. Gordon, 160 DPR 505, 513 (2003); Echevarría v. Sucn. Pérez Meri, 123 DPR 664 (1989).
Sin embargo, nuestro régimen de gananciales re-conoce como axioma principal, el patrimonio individual de los cónyuges separado del de la Sociedad. Pujol v. Gordon, supra, pág. 512; García v. Montero Saldaña, 107 DPR 319 (1978). De esta forma, el Art. 1299 del Código Civil, 31 LPRA see. 3631, establece qué bienes se consideran propios de cada cónyuge.(28) Por otro lado, además del listado que provee esa disposición, también hemos reconocido que “hay-bienes que por su naturaleza personalísima son exclusivos de su titular, aunque para su consecución se hayan desti-nado fondos del caudal común o empleado la industria, el sueldo o el trabajo de uno o ambos cónyuges. Estos están tan inextricablemente atados a las cualidades inmanentes a la persona, que no podrían ser calificados propiamente como ‘gananciales’ ”. Díaz v. Alcalá, 140 DPR 959, 968-969 (1996). Esto ocurre, por ejemplo, con los grados académicos y las pensiones de retiro. Íd.; Maldonado v. Tribunal Superior, 100 DPR 370 (1972). A esta conclusión hemos llegado, porque aunque no haya en nuestro ordenamiento una ex-presión categórica de que un bien personalísimo sea priva-tivo, concluir lo contrario desvirtuaría sus finalidades y na-turaleza personalísima. Díaz v. Alcalá, supra, págs. 968-970; Maldonado v. Tribunal Superior, supra, pág. 375. *903Véase, además, J.J. Rams Albesa, La Sociedad de Gananciales, Madrid, Ed. Tecnos, 1992, págs. 75-77.
Por último, una vez celebrado el matrimonio, se prohíben expresamente las donaciones entre cónyuges, pues nuestra ley solo permite los regalos módicos que los cónyuges se hagan en ocasiones de regocijo para la familia. Arts. 1286 y 1287 del Código Civil, 31 LPRA sees. 3588 y 3589. Véase Serrano Geyls, op. cit., pág, 317.
C. Derechos de autor y Sociedad Legal de Gananciales
El derecho expuesto pone en relieve la tensión que existe entre los intereses del autor y de la Sociedad Legal de Gananciales. Examinemos entonces detenida-mente el alcance y la relación de la propiedad intelectual y el régimen matrimonial supletorio que provee nuestro ordenamiento. Cabe señalar que su tratamiento por trata-distas y tribunales ha sido limitado tanto en Puerto Rico como en otras jurisdicciones.(29) Este análisis se complica al considerar el tipo de obra bajo estudio, en particular las obras de arte plástico. Esto pues, en ellas la expresión del genio del artista se materializa sobre un bien mueble ordi-nario representativo de un valor pecuniario.(30) Por otro lado, recalcamos que cuando los derechos de propiedad in-telectual deben reconciliarse con otros intereses, cada caso deberá examinarse a la luz de sus propios hechos. Ossorio Ruiz v. Srio. de la Vivienda, supra, pág. 56.
Según lo que ya expresáramos, no existe controversia ni debate en la doctrina de que el derecho moral de autor es *904personalísimo y privativo. Este solo puede transferirse por la vía sucesoria, 31 LPRA sec. 1401c, y por lo tanto, no es susceptible de formar parte de la masa común. A contrario sensu, la controversia gira en torno a si en Puerto Rico la obra física original es privativa del cónyuge autor o no y en qué extensión.
Así, en Puerto Rico el tema lo han abordado brevemente los profesores Eduardo Vázquez Bote y Migdalia Fraticelli Torres.(31) Comenta el profesor Vázquez Bote (en referencia al Art. 1 de la Ley de Propiedad Intelectual de 1988) que
[...] el derecho exclusivo de “beneficiarse y disponer” de la obra no facilita estimar dicha propiedad como ganancial, salvo ex-presa atribución del titular. Pero, sin perjuicio del beneficio ex-clusivo del dominio, es indudable, que los frutos de dicha pro-piedad encajan en la hipótesis del art. 1.301, 2. y 3., C.c. Por lo que parece sensato distinguir el derecho exclusivo del autor, bien privativo, y los frutos, bienes gananciales. (Énfasis suplido). E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puertorriqueño, San Juan, Ed. Equity, 1993, T. XI, pág. 180. Véase, además, Serrano Geyls, op. cit., pág. 364.
Por otro lado, la profesora Fraticelli Torres reconoce el carácter personalísimo del derecho moral del cónyuge autor sobre su expresión artística. Empero, sostiene el carác-ter ganancial de su equivalente económico por ser el resul-tado del esfuerzo intelectual de este. Por lo tanto, invita a examinar diversos criterios para determinar la atribución ganancial de la obra artística o intelectual. M. Fraticelli Torres, Un nuevo acercamiento a los regímenes económicos en el matrimonio: La Sociedad Legal de Gananciales en el Derecho puertorriqueño, 39 Rev. Jur. UIPR 113 (2004).
Las diferencias en los análisis de ambos profesores es una situación constante en el estudio de esta controversia por juristas. Por ello, ante lo novel de esta, y reconociendo la importancia que otros ordenamientos han tenido en el desa-*905rrollo del derecho de la propiedad intelectual, examinemos el análisis que se ha llevado a cabo en otras jurisdicciones. Tal como hemos expresado, el derecho comparado “ ‘no sólo nos ayuda a entender mejor el derecho como creación cultural, sino que proporciona una base intelectual para la inter-pretación y el análisis de los distintos sistemas jurídicos, lo que en definitiva ayuda también a entender e interpretar el sistema propio’ (Escolio omitido). Ramírez Sainz v. S.L.G. Cabanillas, 177 DPR 1, 10-11 (2009), citando a P. Lemer, Sobre armonización, derecho comparado y la relación entre ambos, XXXVII (Núm. 11) Boletín Mexicano de Derecho Comparado 919 (2004). Sin embargo, antes de emprender esta tarea, enfatizamos que cada jurisdicción estudiada ha abordado la controversia, según esta encuadra en las parti-cularidades de su ordenamiento jurídico y sus respectivos regímenes matrimoniales, los cuales en ocasiones varían sustancialmente del nuestro. Por lo tanto, aunque el dere-cho comparado puede nutrir nuestro análisis, su uso en esta controversia debe hacerse con cuidado y con ponderación.
Como comentáramos en Reynal v. Tribunal Superior, supra, la Ley de Propiedad Intelectual Española de 1879 protegía los derechos de autores en Puerto Rico.(32) Asi-mismo, en ese estatuto se basó nuestra Ley de Propiedad Intelectual de 1988, supra.(33)
Examinemos, pues, como se ha desarrollado esta contro-versia en España. Al respecto, Carlos Rogel Vide nos ofrece el recuento histórico siguiente:
En España carecemos de jurisprudencia sobre el particular y la doctrina, aun contando con artículos sobre el tema simi lares a los franceses, ha sido, hasta 1981, extraordinariamente parca, moviéndose exclusivamente en tomo al antiguo artículo *9061.401 de nuestro Código Civil. [...](34)
[[Image here]]
Los pocos autores españoles que —parcamente— se han ocupado de la misma hasta 1981, consideran la cuestión desde el prisma del antiguo artículo 1.401.2.° del Código civil exclusivamente. Dicho artículo, prácticamente idéntico al actual 1.347.1° del mismo cuerpo legal, reza así: “Son bienes gananciales ... 2.° los obtenidos por la industria, sueldo o tra-bajo de los cónyuges o de cualquiera de ellos.
En una primera época, y sobre esta pauta, se consideraban gananciales —con más o menos dudas sobre la bondad o jus-ticia de tal solución— ya la propiedad intelectual en bloque, ya las obras del espíritu, ya los productos, las retribuciones obte-nidas de las mismas, sin referencia expresa aquí al derecho moral de los autores ni distingo alguno ulterior. En esta línea se mueven Manresa, Mucius y Royo Martínez.
En una segunda etapa —a partir de 1960, más o menos—, los autores empiezan a distinguir, ya, entre derechos morales, derechos de explotación y productos o beneficios resultantes del ejercicio de estos últimos, entendiendo que, salvo el dere-cho moral del autor, todo lo demás es ganancial. En dicha lí-nea se mueve Puig Peña, a quien cita Reyes Monterreal, y Puig Brutau, que cita a los dos anteriores.
Ésta es la opinión mayoritaria —y equivocada, para La-cruz— hasta la reforma del Código civil de 1981. (Énfasis su-plido y escolios omitidos). Rogel Vide, op. cit., págs. 25-29.
Por su parte, Lacruz Berdejo sostenía desde antes de la Reforma de 1981 que “el derecho de propiedad intelectual no puede ser considerado como un simple valor pecuniario, habiendo de tenerse en cuenta, al contrario, los estrechos vínculos que lo atan a la personalidad de su autor”.(35) Así, sostiene que “cabe pensar que el derecho patrimonial de autor solo se hace común en el momento en que se traduce, para su titular, en consecuencias pecuniarias, y sólo en cuanto a estas consecuencias”. J.L. Lacruz Berdejo y E Sancho Rebullida, Derecho de familia, Barcelona, Ed. Bosch, 1978, Vol. I, pág. 236. La postura de Lacruz Berdejo fue céntrica para la reforma del Código Civil español de *9071981 en materia de régimen económico matrimonial y que incluyó el inciso (5) al Art. 1.346. Con esta enmienda al Código Civil se aclaró que son bienes privativos “los bienes y derechos patrimoniales inherentes a la persona y los no transmisibles inter vivos”. A la luz de estos cambios, hoy día la doctrina española predominante puede resumirse de la forma siguiente: que el derecho moral de autor es un derecho personalísimo que no forma parte de la masa co-mún y solo se transmite por vía sucesoria; (36) que son pri-vativos del cónyuge autor los derechos o las facultades pa-trimoniales que integran la propiedad intelectual(37) pero que los frutos e ingresos de la explotación regular de la propiedad intelectual son gananciales.(38)
Entre los juristas españoles que han abordado el tema en décadas recientes, Carlos Rogel Vide sostiene la privativi-dad de la obra. Reconoce la singularidad de que la obra de arte sea plasmada de forma indisociable y necesaria en un soporte material único e irrepetible, pero sustenta su priva-tividad en los Arts. 375 y 377 del Código Civil español(39) y en que “lo definitivo no es el soporte material, sino la obra de arte contenida en el mismo, cuya propiedad [...] corres-ponde al autor por el solo hecho de su creación”. Rogel Vide, op. cit., pág. 65.
*908Por su parte, sostiene Diego Espín Cánovas que la depen-dencia y conexión de las facultades patrimoniales y perso-nales del autor sobre la obra “imposibilitan su adquisición por la sociedad de gananciales,(40) pues en sí mismas dichas facultades no constituyen un bien adquirido por la industria del cónyuge-autor que pudiera entrar en la sociedad a tenor del Art. 1347-1 [correspondiente a nuestro Art. 1301(2)]. So-lamente los beneficios de la explotación de la propiedad es lo que adquiere la comunidad conyugal, conforme al Art. 1347 núm. 2 CC [correspondiente a nuestro Art. 1301(3)]”.(41) Así, pues, “[e]sta caracterización de las obras de arte no explota-das por el autor impedirá su atribución a la sociedad de gananciales y subsiguiente masa a dividir entre cónyuges en caso de fallecimiento del pintor, escultor, etc. Pertenece-rán a su propio haber”. D. Espín Cánovas, Derechos de un excónyuge sobre la propiedad intelectual del otro adquirida durante el matrimonio, 39 Rev. Jur. UIPR 87, 96 (2004). Igual postura presentan Joaquín J. Rams Albesa,(42) y Manuel Peña y Bemaldo de Quirós.(43)
Por otro lado, Francia ha sido una jurisdicción de gran-des aportaciones en este tema, por lo que provee un marco importante para el análisis de este. Así, en un principio la tendencia francesa —que estuviera marcada por su juris-prudencia— consideraba que las obras, los frutos y el mo-nopolio de su explotación eran gananciales. Por otro lado, *909se reservaba el derecho moral como privativo. La ganan-cialidad de la propiedad intelectual se sostuvo en esta ju-risdicción, entre otras razones, porque Francia tenía una configuración de la comunidad legal supletoria distinta a la nuestra y que fue modificada tan reciente como durante las reformas del derecho de familia francés de 1965 y 1985.(44) Asimismo, divergencias doctrinales admitían diferenciar, según la forma de disolución de la comunidad legal francesa.(45) No obstante, esto cambió tras la promulgación de la Ley Núm. 57-298 de 11 de marzo de 1957 cuando se reconocieron en Francia como derechos privativos del autor tanto el monopolio de explotación(46) como los derechos de reproducción; conservando los frutos recibidos durante la vigencia de la comunidad su carácter ganancial.(47) Es-pín Cánovas, supra, pág. 94.
*910Así, el Art. 25 de la Ley de Propiedad Literaria y Artís-tica francesa de 11 de marzo de 1957 dispuso lo si-guiente.(48)
Para todos los regímenes matrimoniales y bajo pena de nu-lidad para todas las cláusulas contrarias introducidas en el contrato de matrimonio, el derecho de divulgar, el de fijar las condiciones de explotación y el de defender su integridad, que-dan propios del cónyuge autor o de aquel de los esposos al que tales derechos le hayan sido transmitidos.
Este derecho no puede ser aportado en dote, ni adquirido por la comunidad o por una sociedad de ganancias.
Los productos pecuniarios provenientes de la explotación de una obra intelectual o de la cesión total o parcial del derecho de explotación están sometidos a las reglas aplicables a los muebles, siguiendo el régimen matrimonial adoptado única-mente cuando éstos han sido adquiridos durante el matrimonio. Traducción en Rams Albesa, op. cit., pág. 85.
Con este artículo se reconocieron entonces las dificulta-des teóricas y prácticas que se suscitan al determinar la ganancialidad de la propiedad intelectual y los bienes suje-tos a esta. Esto, pues el autor tiene unas prerrogativas —tales como decidir cuándo divulgar su obra, retractarse, entre otras— que inciden en el monopolio de su explotación económica. I.G. Domínguez, Derechos de autor y régimen económico matrimonial en el derecho francés, 6 Derecho y Opinión 248 (1998).
Por lo tanto, podemos observar (tanto de la experiencia francesa como de la española) un movimiento por parte de la doctrina hacia el reconocimiento de la privatividad de este tipo de propiedad y especialmente cuando la obra no ha estado sujeta a explotación.
Por último, el tratamiento por tratadistas y tribunales en Estados Unidos también ha sido limitado. Así, los tribu-nales han examinado en contadas ocasiones controversias sobre la imbricación entre el derecho de propiedad intelec-*911tual con disposiciones estatales de propiedad marital. Más limitada aún ha sido su discusión en jurisdicciones donde rige la comunidad como régimen matrimonial y en ninguno de estos casos se ha examinado el efecto que los derechos morales de autor pueden tener sobre la controversia. Esto puede deberse, en parte, a que en Estados Unidos solo ocho (8) estados reconocen expresamente la propiedad en comu-nidad en el matrimonio.(49) De igual forma, solo once (11) estados tienen leyes que protegen en alguna medida los de-rechos morales de autor. (50) Así, el análisis de tratadistas y tribunales se ha limitado a la participación del cónyuge no autor en los derechos patrimoniales de la propiedad intelec-tual, asunto que no está ante nuestra consideración. (51)
Con todo esto en mente, pasemos a examinar la contro-versia ante nos.
H—i H—í )—I
En primer lugar, nuestra interpretación de las leyes debe asegurar el resultado que originalmente se quiso *912obtener. Por ello, acudimos primero al texto de la ley, pues un lenguaje claro e inequívoco es la expresión por excelen-cia de la intención legislativa. Art. 14 del Código Civil, 31 LPRA sec. 14. Véase, además, Cruz Parrilla v. Depto. Vivienda, 184 DPR 393 (2012). No obstante, cuando las leyes aplicables no atienden expresamente la controversia, debe-mos considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobar una ley y el propó-sito social que la inspiró con el objetivo de armonizar, hasta donde sea posible, todas las disposiciones de ley aplicables a un caso y lograr un “ ‘resultado sensato, lógico y razona-ble’ que represente y salvaguarde la efectividad de la in-tención legislativa”. Muns. Aguada y Aguadilla v. JCA, 190 DPR 122, 142 (2010). Para ello “[d]ebemos interpretar la ley como un ente armónico, dándole sentido lógico a sus diferentes secciones, supliendo las posibles deficiencias cuando esto fuera necesario”. Departamento de Hacienda v. Telefónica, 164 DPR 195, 204 (2005).
En el caso de autos no existe controversia entre las par-tes de que tanto, según la ley federal como la estatal, el maestro Rosado Del Valle, como autor de las obras, tenía los derechos que comprenden la “propiedad intelectual” so-bre ellas y que, tras su muerte, la protección de sus dere-chos recayó sobre los derechohabientes. Así, la controver-sia principal es estrictamente sobre el carácter ganancial o privativo de las obras físicas sujetas a tales derechos y que fueron creadas vigente el matrimonio entre 2001-2008.
En ausencia de una disposición legal que reglamente la naturaleza privativa o ganancial de estas obras, estamos llamados a sopesar el derecho de propiedad intelectual y las disposiciones del régimen económico de la Sociedad Legal de Gananciales discutidos. Por un lado, reside en el autor de una obra, en este caso de arte plástico, el derecho exclusivo a beneficiarse y disponer de ella. 31 LPRA see. 1401. Asimismo, no hay duda del carácter personalísimo e inalienable del derecho moral del artista. Por otro lado, las *913obras, en tanto que son bienes, fueron creadas con el inge-nio y esfuerzo del artista vigente la Sociedad Legal de Gananciales. Estos intereses de gran valor a primera vista pueden parecer incompatibles o excluyentes, pero es nues-tra labor armonizarlos teniendo en mente los propósitos de la Asamblea Legislativa al aprobar las leyes bajo examen y el propósito social que las inspirara.
Así, el propósito de la Ley de Propiedad Intelec-tual de 1988, y que no variara con la promulgación de la Ley de Derechos Morales de Autor de 2012, es proteger la relación personalísima del autor con su obra y facilitar lo que este desee hacer con su creación, que incluye entre otras prerrogativas, las de publicar la obra o retractarse de ella. Concluimos que este propósito es incompatible con permitir la cotitularidad y coadministración de las obras con la Sociedad Legal de Gananciales, persona no contem-plada por las disposiciones aplicables para compartir estas facultades. Pesa también en nuestro ánimo que la Asam-blea Legislativa reconoció su singularidad mediante ley especial, por lo que en atención al principio de especialidad esta ley prevalece sobre una de carácter general. Art. 12 del Código Civil, 31 LPRA sec. 12.
Ciertamente, nuestro ordenamiento jurídico distingue los derechos de autor del medio tangible de expresión, como sostiene la parte recurrida. Asimismo, las obras en cuestión fueron creadas por el esfuerzo de su esposo vi-gente el matrimonio, pero esto no es suficiente para soste-ner la ganancialidad de una obra original de arte plástico que no ha sido explotada. Nuestro ordenamiento no solo hace la distinción que señala la señora Acevedo Marrero, sino que también diferencia la propiedad intelectual de otros tipos de propiedad y nos requiere subordinar el “ob-jeto” al derecho de autor. Así, reconoce y limita cómo y cuándo puede ser transferido; lo protege de alteraciones, otorga al autor las facultades mencionadas y reconoce el valor superior de la obra de arte sobre la tabla, el lienzo, el *914metal o la piedra, es decir, el medio tangible de expresión. Art. 312 del Código Civil, 31 LPRA see. 1193. Es por estos fundamentos que concluimos que, al estar el autor en po-sesión de sus obras y en condiciones de ejercer todos aque-llos derechos que tanto la ley federal como estatal le con-fiere, estas son privativas.
De esta forma, a la disolución del matrimonio por razón de la muerte del autor, las obras que no han sido vendidas ni cedidas son parte del caudal hereditario y trans-misibles en conformidad con el derecho de sucesión. Estas no han dejado el seno de su creador ni la protección que le brinda el derecho moral de autor, por lo que no se han con-vertido en bienes absorbibles por la masa ganancial.
No obstante, al ser el autor o la autora a quien nuestro ordenamiento jurídico le reconoce la paternidad o materni-dad sobre su creación, así como los derechos de disponer de ella, divulgarla, retractarse, entre otras, se afecta de esta forma que sea automáticamente considerada un bien ganancial. Otra cosa es lo que voluntariamente decida hacer el autor con las obras no explotadas, siempre y cuando esto le sea permitido bajo nuestro ordenamiento jurídico (e.g., derecho de sucesiones o el régimen matrimonial, entre otros).
Sin embargo, tan pronto la obra se traduce en beneficios económicos, el cuadro de privatividad descrito cede y, por lo tanto, la Sociedad Legal de Gananciales tiene derecho a los frutos que esta genere vigente el matrimonio, así como aquellos derechos que le reconoce nuestro ordenamiento jurídico sobre los bienes privativos. De esta forma, se pro-tegen y armonizan ambos intereses. Asimismo, reconoce-mos que la Sociedad tiene un crédito por los materiales, bienes o fondos comunes que se utilizaron para la creación de las obras y que fueron pagados por esta.(52)
*915IV
Examinemos de forma conjunta el segundo y tercer se-ñalamiento de error. Específicamente la parte peticionaria sostiene que el Tribunal de Apelaciones erró al determinar que el maestro Rosado del Valle le donó a la señora Acevedo Marrero catorce (14) obras antes de contraer matri-monio y otras cinco (5) obras ya vigente. Recapitulemos los hechos pertinentes.
La señora Acevedo Marrero reclama como suyas treinta y cinco (35) obras que argumenta le fueron regaladas con anterioridad al matrimonio. Asimismo, reclama cincuenta y seis (56) obras que indica le fueron regaladas por su es-poso durante el matrimonio en ocasión de regocijo familiar; es decir, reclama una tercera (1/3) parte de las obras crea-das por el maestro Rosado del Valle durante los siete (7) años que estuvieron casados.
El Tribunal de Primera Instancia adjudicó a favor de la señora Acevedo Marrero nueve (9) obras que la parte peti-cionaria reconoció le fueron regaladas por el maestro Ro-sado del Valle. Asimismo, concluyó que otras doce (12) obras le pertenecían a la señora Acevedo Marrero por tra-tarse de donaciones verbales de bienes muebles en las que se cumplieron todos los requisitos de ley para su validez. Por último, determinó que solamente tres (3) obras fueron donaciones realizadas durante el matrimonio porque cum-plían con la excepción de regalo módico en ocasión de rego-cijo familiar. (53) El Tribunal de Primera Instancia concluyó que las demás obras se trataban de donaciones realizadas durante el matrimonio que no cumplían con ninguna ex-cepción, por lo que eran nulas. En particular, sostuvo que:
*916En cuanto a [sic] valor módico de las obras, basta consignar que la propia demandada reconoció y exigió valores por miles de dólares para algunas de las obras que reclama como regalo. Su única prueba en relación con el factor de “modicidad” fue que el costo de los materiales de cada obra es un promedio de $15.00-$20.00. No podemos apoyar tal argumento, ya que la demandada no recibió pinceles, brochas, papel, acrílico, etc. como “regalo”, sino la creación artística extraordinaria que el genio del maestro produjo al mezclar esos materiales. Es me-nester mencionar que la Sra. Sonia Acevedo requirió que el Museo de Arte de Puerto Rico asegurara las obras del Maestro que ella y los hijos de él prestaron para la exhibición “El Plan Pictórico de lo Concreto” en 2009, por las siguientes cantida-des: Autorretrato por $150,000.00; Girasol por $150,000.00; Sonia por $200,000.00; Flor espinosa por $100,000.00; Impe-didos por $100,000.00; Perro por $100,000.00; Pichón por $100,000.00 y Jirafa I por $75,000.00. Añadimos que las seri-grafías de la obra W076, se vendían en $3,000.00. Apéndice de la Petición de certiorari, pág. 488.
Con relación a las obras restantes, el foro primario con-cluyó que no le pertenecían a esta por diversas razones, particularmente por: (1) la credibilidad que le mereció el testimonio de la señora Acevedo Marrero; (2) no tener la firma completa del maestro; (3) no tener lenguaje sufi-ciente para constituir una dedicatoria y no estar dirigida a la señora Acevedo Marrero; (4) no quedar debidamente es-tablecida la autenticidad de la autoría de las anotaciones o por tener más de una inscripción en ellas, y (5) no cum-plirse con algún requisito de donaciones muebles, particu-larmente el de entrega simultánea del objeto. Art. 574 del Código Civil, 31 LPRA see. 2009.
Sin embargo, el Tribunal de Apelaciones concluyó que el foro primario incidió al no determinar que la señora Acevedo Marrero era dueña de las demás catorce (14) obras que esta también reclamara como regalos del artista antes del matrimonio, pues de su testimonio se podía concluir que estas le fueron obsequiadas por este y se encontraban en su poder antes de contraer matrimonio. Así, expresó que “el pormenorizado testimonio de Doña Sonia, unido al tes-timonio de su perito calígrafo”, tuvo el efecto de activar la *917presunción de que “[t]oda cosa entregada por una persona a otra pertenecía a esta”.(54) Asimismo, concluyó que el tes-timonio del perito calígrafo confirmó y corroboró el testimo-nio de la señora Acevedo Marrero en cuanto a que su es-poso le regaló las obras.
Por otro lado, el foro apelativo intermedio concluyó que el foro primario actuó correctamente al limitar la excepción que permite la donación entre cónyuges de regalos módicos en ocasiones de regocijo familiar. Empero, sostuvo que otras cinco (5) obras también le fueron regaladas durante la vi-gencia del matrimonio tras el examen minucioso de la prueba, específicamente el testimonio de la señora Acevedo Marrero.
Es norma conocida que los tribunales apelativos no in-tervenimos con la apreciación de la prueba, la adjudicación de credibilidad y las determinaciones de hechos que realiza el foro primario, a menos que se demuestre que el juzgador haya incurrido en error manifiesto, pasión, prejuicio o parcialidad.(55) Dávila Nieves v. Meléndez Marín, 187 DPR 750 (2013). Esto, pues en nuestro ordenamiento judicial le damos deferencia al juzgador de hechos en cuanto a su apreciación de la prueba testifical porque, al ser una tarea llena de elementos subjetivos, es quien está en mejor posi-ción para aquilatarla. Es el Tribunal de Primera Instancia el que tuvo la oportunidad de oír y ver el comportamiento de la testigo. Por ello, cuando la evidencia directa de un testigo le merece entero crédito a este, ello es prueba sufi-ciente de cualquier hecho. SLG Torres-Matundan v. Centro Patología, 193 DPR 920 (2015); Meléndez Vega v. El Vocero de PR, 189 DPR 123 (2013). De esa forma, la intervención *918con la evaluación de la prueba testifical procedería en ca-sos en los que, luego de un análisis integral de la prueba, nos cause una insatisfacción o intranquilidad de conciencia tal que estremezca nuestro sentido básico de justicia. Rivera Menéndez v. Action Service, 185 DPR 431, 444 (2012); S.L.G. Rivera Carrasquillo v. A.A.A., 177 DPR 345, 356 (2009); Flores v. Soc. de Gananciales, 146 DPR 45, 49 (1998).
Por otro lado, con relación a la prueba pericial, ningún tribunal está obligado a seguir indefectiblemente las conclusiones de un perito. Es más, “todo tribunal está en plena libertad de adoptar su criterio propio en la apre-ciación o evaluación de la prueba pericial y hasta descartar la misma aunque resulte ser técnicamente correcta”. Zambrana v. Hospital Santo Asilo de Damas, 109 DPR 517, 522 (1980), citando a Prieto v. Maryland Casualty Co., 98 DPR 594, 623 (1965). Al respecto, cuando las conclusiones de hecho del foro de instancia estén basadas en prueba peri-cial o documental, el tribunal revisor se encuentra en la misma posición que el foro recurrido. González Hernández v. González Hernández, 181 DPR 746 (2011).
En el caso de autos, el foro primario presenció durante un periodo de seis (6) días el testimonio de la señora Acevedo Marrero sobre cada una de las obras que reclamara y procedió a adjudicar credibilidad. Luego de este examen, al foro primario le mereció credibilidad el testimonio de la señora Acevedo Marrero con relación a algunas obras pero no para otras, y ordenadamente el tribunal detalló sus razones. Así, por ejemplo, en el caso de una de las obras se probó que “las anotaciones o inscripciones en [ella] se hi-cieron mucho después de la fecha en que la Sra. Sonia Acevedo declaró que el Maestro le regaló la obra”.(56) Con rela-ción al testimonio del perito calígrafo, sostuvo que aunque alguna de las obras que examinara tenían inscripciones o *919la firma del autor, y que un perito calígrafo identificó y reconoció la firma de este como auténtica, “Cplor las gran-des diferencias que pudo apreciar este Tribunal en las ins-cripciones contenidas en las obras, así como la incompati-bilidad notable entre las firmas del artista entre una y otra obra, el testimonio pericial presentado no nos merece credibilidad”.(57) No obstante lo anterior, el Tribunal de Pri-mera Instancia concluyó que “las inscripciones o anotacio-nes que determinamos auténticas, dirigidas a la Sra. Sonia Acevedo y firmadas por el maestro constituyen, en el mejor de los casos, prueba de la intención de él de regalarle la pintura en cuestión, sujeto al cumplimiento con el requi-sito de entrega del objeto, simultánea con el regalo. Art. 574 del Código Civil, supra”.(58) Por lo tanto, la prueba en el caso sobre las donaciones de las obras consistió esencial-mente en el testimonio de la señora Acevedo Marrero.
La oportunidad de apreciar el testimonio vertido por los testigos no la tuvo el foro apelativo intermedio ni este Tribunal. Tampoco se desprende del expediente que el Tribunal de Primera Instancia incurriera en error manifiesto, pasión, prejuicio o parcialidad, para que el Tribunal de Apelaciones descartara las determinaciones de hecho de ese foro y, en cambio, le diera entera credibilidad al testi-monio de la señora Acevedo Marrero. Por consiguiente, concluimos que erró el foro apelativo intermedio al no brin-darle, como hizo, deferencia a las determinaciones de he-cho del foro primario.
V
Por los fundamentos expresados, las obras del maestro Rosado del Valle que no estuvieran sujetas a un contrato de explotación económica o que no hayan sido cedidas al falle-*920cimiento del autor, son privativas y parte del caudal hereditario. No obstante, la extinta Sociedad Legal de Ga-nanciales —y la señora Acevedo Marrero como partícipe de la comunidad postganancial— tiene un crédito por los ma-teriales, bienes o fondos comunes que se utilizaron para la creación de las obras.
Por otro lado, sostenemos la apreciación de la prueba llevada a cabo por el foro primario. Conforme a lo anterior, revocamos la sentencia recurrida y devolvemos el caso al Tribunal de Primera Instancia para procedimientos ulte-riores compatibles con esta opinión.

Se dictará Sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Kolthoff Caraballo disintió con opinión escrita. La Juez Aso-ciada Señora Rodríguez Rodríguez emitió la expresión si-guiente, a la cual se unió el Juez Asociado Señor Colón Pé-rez:
Concurro con las expresiones que se consignan en la Opi-nión mayoritaria en torno al carácter privativo del derecho moral de autor al amparo de la Ley de Derechos Morales de Autor de Puerto Rico, Ley Núm. 55-2013. Por otro lado, disiento del resultado alcanzado por una mayoría de este Tribunal en cuanto al carácter privativo de la obra física original.
— O —

 Exposición de Motivos, Ley Núm. 96 de 16 de julio de 1988, según enmen-dada, conocida como Ley de Propiedad Intelectual de Puerto Rico, 31 LPRA see. 1401 eí seq. (derogada). 1988 Leyes de Puerto Rico 428. Por su parte, la Exposición de Motivos de la Ley Núm. 65-2012, conocida como Ley de Derechos Morales de Autor de Puerto Rico, 31 LPRA sec. 1401j eí seq., expresa:
“Nuestros artistas juegan un importante papel en capturar la esencia de nues-tra cultura y dejarla plasmada para futuras generaciones. Existe un interés en de-finir claramente los derechos de los artistas, tanto para beneficio de éstos como para el del público en general. El acceso a las obras artísticas debe ser una prioridad para una sociedad. Además, debemos enfatizar que estos derechos pertenecen al autor y el Estado debe facilitar lo que éste desee hacer con su creación y no limitar sus capacidades. El Estado debe reenfocar sus esfuerzos en aquello que redunde en una mayor promoción de las artes, flexibilizando el flujo de obras, cuidando el balance entre el acceso de la sociedad a una obra y el control de quien la genera”. 2012 Leyes de Puerto Rico 851, 854.


 El Sr. Gabriel Rosado Muñoz falleció pendiente este litigio.


 La relación entre la señora Acevedo Marrero y el maestro Rosado del Valle comenzó alrededor de 1987 como una relación comercial. Ella se desempeñaba como oficial y, posteriormente, como gerente de un banco. En esta capacidad, manejaba las cuentas del maestro Rosado del Valle. Para 1998 comenzaron una relación sentimental y el 9 de marzo de 2001 contrajeron nupcias. El matrimonio perduró hasta la muerte del maestro Rosado del Valle a sus ochenta y seis (86) años, el 20 de septiembre de 2008. Apéndice de la Petición de certiorari, pág. 473. Por otro lado, indica la parte recurrida que “[l]a venta de las obras estaba a cargo del Causante, de la Recurrida y del hijo mayor de la compareciente, Johann Hertell Acevedo”. Oposición, pág. 6.


 A la muerte del maestro Rosado del Valle, doscientos setenta y cuatro (274) obras creadas por él en distintas épocas se encontraban principalmente en la resi-dencia conyugal propiedad de la Sra. Sonia Acevedo Marrero. Apéndice de la Petición de certiorari, pág. 473. Un número significativo de obras que el maestro Rosado del Valle creó durante su vida fueron destruidas o afectadas por un fuego en un almacén que alquilaba, íd. Esto conllevó que este y su esposa se unieran como partes al pleito Sylvia Font v. Mini Warehouse y otros, Civil Núm. F DP2000-0609. Las obras restan-tes estaban en un estudio del maestro Rosado del Valle en Barcelona, España, y otras trece (13) obras se encontraban en el Museo de Arte de Puerto Rico. Apéndice de la Petición de certiorari, pág. 1480.


 Apéndice de la Petición de certiorari, pág. 470.


 Cabe señalar que el presente caso ha sido objeto de distintos trámites que han atrasado su resolución. Entre otras cosas, la señora Acevedo Marrero ha presen-tado cinco (5) recursos ante el Tribunal de Apelaciones y uno (1) ante el Tribunal Federal de Quiebras. En este último solicitó la venta de las obras.


 Apéndice de la Petición de certiorari, pág. 21. La Sentencia fue notificada el 22 de septiembre de 2014.


 Examinado el primer señalamiento de error presentado por la parte peticio-naria, encontramos que la Sentencia emitida por Tribunal de Primera Instancia cumple con la Regla 42.3 de Procedimiento Civil, 32 LPRAAp. V.


 Alegato de la parte peticionaria de 23 de julio de 2015, pág. 23.


 Íd.


 Íd., págs. 26 y 28.


 Alegato en oposición a Petición de certiorari, pág. 35.


 Íd., pág. 42.


 Íd., pág. 37.


 Íd., pág. 39.


 Íd., pág. 42.


 No obstante, la señora Acevedo Marrero pretende que ampliemos nuestro análisis y concluyamos que los derechos patrimoniales sobre las obras del autor son también gananciales. Recordamos que la señora Acevedo Marrero no ha recurrido ante este Tribunal en revisión. Cestero Aguilar v. Jta. Dir. Condominio, 184 DPR 1 (2011).


 Alegato de la parte peticionaria de 23 de julio de 2015, pág. 24.


 17 USOA sec. 101 et sea.


 Ley Núm. 96, supra, derogada por la Ley Núm. 56-2012, supra. Sobre un recuento histórico de las protecciones aplicables a la propiedad intelectual en Puerto Rico, véanse Ossorio Ruiz v. Srio. de la Vivienda, 106 DPR 49 (1977), y Reynal v. Tribunal Superior, 102 DPR 260 (1974).


 El Federal Copyright Act, 17 USCA see. 106, provee lo siguiente:
“Subject to sections 107 through 122, the owner of copyright under this title has the exclusive rights to do and to authorize any of the following:
“(1) to reproduce the copyrighted work in copies or phonorecords;
“(2) to prepare derivative works based upon the copyrighted work;
“(3) to distribute copies or phonorecords of the copyrighted work to the public by sale or other transfer of ownership, or by rental, lease, or lending;
“(4) in the case of literary, musical, dramatic, and choreographic works, pantomimes, and motion pictures and other audiovisual works, to perform the copyrighted work publicly;
“(5) in the case of literary, musical, dramatic, and choreographic works, pantomimes, and pictorial, graphic, or sculptural works, including the individual images of a motion picture or other audiovisual work, to display the copyrighted work publicly; and
“(6) in the case of sound recordings, to perform the copyrighted work publicly by means of a digital audio transmission”.


 El Federal Copyright Act, específicamente expresa, en lo pertinente: “The ownership of a copyright may be transferred in whole or in part by any means of conveyance or by operation of law, and may be bequeathed by will or pass as personal property by the applicable laws of interstate succession”. 17 USCA sec, 201(d)(1).


 Ya hemos indicado que algunas de las acciones estatales que no están afec-tadas por el Federal Copyright Act son las fundadas en la violación de un contrato o de una relación fiduciaria, la invasión de la intimidad, la difamación, las prácticas comerciales engañosas y las violaciones al derecho moral de autor, entre otras. Harguindey Ferrer v. U.I., 148 DPR 13, 32 (1999); Pancorbo v. Wometco de P.R., Inc., 115 DPR 495, 600 (1984).


 Véase esc, 1.


 Véase, además, 31 LPRAsec. 1401j.


 Con relación a la vigente Ley Núm. 55-2012, supra, el Art. 6 especifica lo siguiente:
“Al fallecimiento del autor, el ejercicio de los derechos morales corresponderá a la persona que el autor haya señalado expresamente por escrito. En su defecto, el ejercicio de estos derechos corresponderá a los herederos del autor.
“El derecho de retracto sólo podrá ejercerse después de su muerte si el propio autor ha manifestado expresamente por escrito que así se haga.
“Los derechos morales no podrán ejercerse en relación a obras que hayan en-trado al dominio público”. 31 LPRAsec. 1401n.
Sobre el reconocimiento de los derechos morales después de la muerte del autor, en la Ley Núm. 55-2012, supra, véase 31 LPRA sec. 1401m. Asimismo, la Ley Núm. 55-2012, supra, reconoce que los derechos morales no son renuncíables, pero autoriza *900la renuncia en todo o en parte al derecho de integridad por el autor o su derechoha-biente cuando conste en documento escrito y firmado.


 Con. relación a los términos “industria” y “trabajo”, véanse: López v. González, 163 DPR 276 (2004); Pujol v. Gordon, 160 DPR 506 (2003); García v. Montero Saldaña, 107 DPR 319 (1978).


 “Son bienes propios de cada nno de los cónyuges:
“(1) Los que aporte al matrimonio como de su pertenencia.
“(2) Los que adquiera durante él, por título lucrativo sea por donación, legado o herencia.
“Los adquiridos por derecho de retracto o por permuta con otros bienes, perte-necientes a uno solo de los cónyuges.
“Los comprados con dinero exclusivo de la mujer o del marido”. Art. 1299 del Código Civil, 31 LPRA see. 3631.


 J. Wesley Cochran, It Takes Two to Tango!: Problems with Community Property Ownership of Copyrights and Patents in Texas, 58 Baylor L. Rev. 407, 409 (2006).


 D. Espín Cánovas, Derechos de un excónyuge sobre la propiedad intelectual del otro adquirida durante el matrimonio, 39 Rev. Jur. UIPR 87, 94 (agosto-diciembre 2004); C. Rogel Vide, Estudios completos de oropiedad intelectual, Madrid, Ed. Reus, 2003, pág. 22; A. Lucas y H.J. Lucas, Traite de la propriété littérarire & artistique, citado en I.G. Domínguez, Derechos de autor y régimen económico matrimonial en el derecho francés. 6 Derecho y Opinión 253 (1998); J.J. Rams Albesa, La sociedad de gananciales, Madrid, Ed. Tecnos, 1992, pág. 89.


 También el Prof. Pedro G. Salazar opina al respecto, particularmente en casos de divorcio y con relación al derecho federal aplicable. P.G. Salazar, La protec-ción legal del autor puertorriqueño, 2da ed., San Juan, InterJuris, 2013, pág. 119.


 Las disposiciones concernientes a la propiedad intelectual en España han sido posteriormente enmendadas, principalmente en 1987,1996 y tan reciente como el 2014. No obstante, las disposiciones pertinentes a su relación con los regímenes matrimoniales están contenidas principalmente en el Código Civil español.


23) Exposición de Motivos de la Ley Núm. 56-2012, supra.


 El Art. 1.401 corresponde al Art. 1.347.1 del Código Civil español actual y al Art. 1301 del Código Civil de Puerto Rico, 31 LPRAsec. 3641.


 Rams Albesa, op. cit., pág. 75. Lacruz Berdejo excluía de la masa ganancial los derechos con claro valor patrimonial pero con interés moral.


 Íd., págs. 82-83.


 C. Rogel Vide, Estudios completos de propiedad intelectual, Madrid, Ed. Reus, 2003, pág. 29, Carlos Rogel Vide hace un excelente resumen de los pronuncia-mientos hechos por autores españoles tras la reforma de 1981. Íd., págs. 34-46.


 Rams Albesa, op. cit., pág. 87.


 Los Arts, 376 y 377 del Código Civil español corresponden a los Arts. 310 y 312 del Código Civil de Puerto Rico, 31 LPRA sees. 1191 y 1193. El Art. 310 del Código Civil de Puerto Rico, supra, establece que:
“Cuando dos cosas muebles pertenecientes a distintos dueños se unen de tal manera que vienen a formar una sola sin que intervenga mala fe, el propietario de la principal adquiere la accesoria, indemnizando su valor al anterior dueño”.
Por otro lado, el Art. 312 del Código Civil de Puerto Rico, supra, indica:
“Si no puede determinarse por la regla de la sección anterior cuál de las dos cosas incorporadas es la principal, se reputará tal el objeto de más valor, y entre dos de igual valor, el de mayor volumen. En la pintura y escultura, en los escritos, im-presos, grabados y litografías, se considerará accesoria la tabla, el metal, la piedra, el lienzo, el papel o el pergamino”. (Énfasis suplido).


 Espín Cánovas, supra, pág. 94.


 Íd., pág. 93.


 Rams Albesa, op. cit., pág. 73 (“[D]eben quedar fuera de la masa ganancial aquellos bienes y derechos que, sirviendo fundamentalmente a la personalidad hu-mana y a su íntimo desarrollo, se avienen mal con la gestión y el ejercicio consoreiado de la disposición propios del sistema”).


 M. Peña y B. de Quirós, De la propiedad intelectual, en M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1985, T. V, Vol. 2, pág. 767 (“El carácter personalísimo del bien explotado exige que la obra intelectual creada durante la vigencia de la sociedad de gananciales deba ser considerada en principio, como bien privativo, en cuanto se trata de un derecho patrimonial inherente a la persona (cír, Artículos 1.346, 5, del Código civil y 39,4, de la Compilación de Aragón y Real Orden de 9 octubre 1912), y, en cambio, los rendi-mientos (incluso por enajenación) que durante la vigencia de la sociedad se obtengan deben ser considerados como bienes gananciales”).


 La comunidad legal francesa hasta 1966 era la de muebles y adquisiciones. Este antiguo régimen comunitario francés incluía en la masa común todos los bienes muebles, sin distinguir cuándo y bajo qué título fueron adquiridos por los cónyuges. Asimismo, solo podían considerarse privativos los objetos o derechos considerados inmuebles por naturaleza o por la ley. Rams Albesa, op. cit., págs. 71 y 78. No obs-tante, con posterioridad la ley reconoció la “privatividad” de bienes que tengan un carácter personal o derechos exclusivamente ligados a la persona. íd., pág. 72. Hoy la comunidad legal francesa es la de adquisiciones. Esta comunidad es muy similar a la sociedad de gananciales española. Rogel Vide, op. cit, pág. 24.


 Antes de la Reforma de 1966, la doctrina francesa admitía una “doble dis-ciplina jurídica a definir en el momento de la disolución de la comunidad, de forma tal que si ésta se debía a la muerte de uno de los cónyuges, los derechos y bienes a que nos venimos refiriendo [derechos de autor] se computarían como parte inte-grante de la masa común; en tanto que contrariamente, si la disolución trae causa de la separación o divorcio, se entendían estos bienes y derechos inherentes a la persona como entera y permanentemente privativos”. Rams Albesa, op. cit., pág. 77.


 Sobre las incoherencias de la inclusión plena del monopolio de explotación en la comunidad con relación a la propiedad literaria y musical a pesar de que este pueda ser transmitido inter vivos, Véase Rams Albesa, op. cit, pág. 86.


 El Tribunal de Apelaciones indicó en su Sentencia que “tan reciente como el 12 de mayo de 2011, la Corte de Casación reiteró la normativa de que las pinturas, por ser bienes tangibles, deben incluirse en el caudal ganancial”. Ciertamente la Corte de Casación concluyó que los bienes muebles de ambos (incluso los adquiridos por herencia como fuera el caso bajo examen) eran parte de la comunidad. No obs-tante, esta determinación surge de un contexto particular, pues los cónyuges se ha-bían casado en 1966 bajo el régimen de muebles y adquisiciones previo a la reforma del Código Civil francés. (Arrét n° 461 du 12 mai 2011 (10-15.667) - Cour de cassation - Premiére chambre civile, disponible en https://www.courdecassation.fr/ jurisprudence_2/premiere_chambre_civile_568/451_12_22375.html). Véase esc. 44 con relación al régimen de muebles y adquisiciones francés.


 El Art. 25 de la Ley de Propiedad Literaria y Artística francesa de 11 de marzo de 1957 corresponde, salvo algunas modificaciones, al actual Art. L-121-9 del Código de Propiedad Intelectual francés de 1992,


 Los ocho (8) estados que reconocen la propiedad en comunidad son: Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Texas y Washington. 1 Nimmer on Copyright Sec. 6A-2 (1997).
Sobre las implicaciones de la cotitularidad de la propiedad intelectual en juris-dicciones de separación de bienes, véase F.M. Nevins, When an Author's Marriage Dies: The Copyright-Divorce Connection, 37 J. Copyright Soc’y U.S.A. 382, 388 (1989-1990).


 Los once (11) estados son California, Connecticut, Louisiana, Maine, Massachusetts, Nevada, New Jersey, New Mexico, New York, Pennsylvania y Rhode Island. B.A. Lee, Making Sense of “Moral Rights" in Intellectual Property, 84 Temp. L. Rev. 71 (Fall 2011).


 In re Marriage of Worth, 195 Cal. App. 3d 768 (1987), Véase, en oposición: F.M. Nevins, 2¾ Split or Not to Split: Judicial Divisibility of the Copyright Interests of Authors and Others, 40 Fam. L.Q. 499 (2006-2007); L.J. Gibbons, Then, You Had It, Now, It’s Gone: Interspousal or Community Property Tt'ansfer and Termination of an Illusory Ephemeral State Law Right or Interest in a Copyright, 24 Fordham Intell. Prop. Media & Ent.L.J. 97 (2013); Nevins, When an Author's Marriage Dies, supra, pág. 394.
Véanse, además: Rodrigue v. Rodrigue, 218 F.3d 432 (5to Cir. 2000); Berry v. Berry, 127 Hawai’i 243 (2012); Teller v. Teller, 99 Hawai’i 101 (2002), En contra: J.W. Cochran, It Takes Two to Tango!: Problems with Community Property Ownership of Copyrights and Patents in Texas, 58 Baylor L. Rev, 407 (2006); D.S. Ciolino, Why Copyrights are not Community Property, 60 La. L, Rev, 127 (1999-2000).


 Art. 1317 del Código Civil, 31 LPRA see. 3692. Véase Díaz v. Alcalá, 140 DPR 969 (1996).


 El Tribunal de Primera Instancia reconoció “que las obras W068, W084 (regaladas en sus cumpleaños) y la W097 (regalada en el mes del amor), le perte-necen a la señora Acevedo, ya que fueron regaladas en ocasión de regocijo y consti-tuyen excepciones a las donaciones entre cónyuges”. Apéndice de la Petición de cer-tiorari, pág. 488.


 En el caso de autos no hay controversia sobre que las obras en cuestión fueron creadas por el maestro Rosado del Valle.


 Dávila Nieves v. Meléndez Marín, 187 DPR 750, 782 (2013) (“[I]ncurre en ‘pasión, prejuicio o parcialidad’ aquel juzgador que actúe movido por inclinaciones personales de tal intensidad que adopta posiciones, preferencias o rechazos con res-pecto a las partes o sus causas que no admiten cuestionamiento, sin importar la prueba recibida en sala e incluso antes de que se someta prueba alguna”).


 Apéndice de la Petición de certiorari, págs. 485-486.


 Íd., pág. 476.


 Íd., pág. 485.